Exhibit 10.2

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is made and entered into by and
between Albireo Pharma, Inc. (“Company”) and Paresh N. Soni (“Executive”).

 

WHEREAS, Executive’s employment with Company shall end on August 3,  2018 (the
“Separation Date”);

 

WHEREAS, the Executive and Company desire to enter into a formal Agreement to
memorialize the terms and conditions of Executive’s separation from Company;

 

WHEREAS, this Agreement shall become effective on the eighth (8th) day after the
day on which Executive signs below (such 8th day referred to herein as the
“Effective Date”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree as follows:

 

1.             Separation of Employment.

 

(a)            Executive’s employment with Company shall end on the Separation
Date as defined above. Executive represents and warrants that he shall promptly
transition his duties  and responsibilities as a Company officer pursuant to
Company’s request and direction. Following the Separation Date, Executive shall
not be and shall not represent himself as an employee or agent of Company.

 

(b)           To the extent not theretofore paid or provided, Company shall pay
or provide to Executive the following (together the “  Final Compensation”): (i)
Executive’s Base Salary through the Separation Date;  (ii) any accrued but
unused vacation pay; and (iii) any other amounts or benefits required to be paid
or provided or which Executive is entitled to receive under any plan, program,
 policy or practice or contract or agreement of Company and its affiliated
companies.

 

2.             Severance Bonus. In exchange for the mutual promise  s  set forth
in this Agreement, Company agrees to provide Executive with a severance bonus in
an amount equal to the Target Bonus as defined in Executive’s employment
agreement with Company dated September 6, 2016 (the “Employment Agreement”) for
the current fiscal year. The foregoing severance bonus shall be paid in one lump
sum payment, within sixty (60) days following the Effective Date (the “Severance
Bonus”).

 

Executive acknowledges and agrees that the Severance Bonus is not intended to
and does not constitute a severance plan or confer a benefit on anyone other
than the parties. Executive further acknowledges that except for the Severance
Bonus and the Final Compensation, Executive is not now and shall not in the
future be entitled to any other compensation from Company including ,  without
limitation on,  other wages, commissions,  bonuses, vacation pay, holiday pay,
paid time off,  stock, stock options, equity ,  or any other form of
compensation or benefit.

 

3.           Release of Claims.

 

(a)          Release. The parties hereby agree and acknowledge that by signing
this Agreement and in consideration of the Severance Bonus, and for other good
and valuable consideration provided for in this Agreement, each party is waiving
and releasing such party’  s right to assert any form of legal claim against

 

 





--------------------------------------------------------------------------------

 



 

Executive, on the one hand, or Company11, on the other hand, whatsoever for any
alleged action, inaction or circumstance existing or arising from the beginning
of time through the Separation Date. The waiver and release herein is intended
to bar any form of legal claim, charge, complaint or any other form of action
jointly referred to as “Claims”) seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), t e
recovery of any damages or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys’ fees and any other
costs) against Company, for any alleged action, inaction or circumstance
existing or arising through the Separation Date. Without limiting the generality
of the foregoing, Executive specifically waives and releases Company from any
waivable claim arising from or related to Executive’s employment relationship
with Company through the Separation Date including, without limitation: (i)
Claims under any Massachusetts or other state or federal statute, regulation or
executive order (as amended) relating to employment, discrimination, fair
employment practices, wages, hours or other terms and conditions of employment,
including but not limited to the Age Discrimination in Employment Act and Older
Workers Benefit Protection Act, the Civil Rights Acts of 1866 and 1871 and Title
VII of the Civil Rights Act of 1964 and the Civil Rights Act of 1991, the Equal
Pay Act, the Americans With Disabilities Act, the Genetic Information
Non-Discrimination Act, the Uniformed Services Employment and  Reemployment
Rights Act of 1994, the Lilly Ledbetter Fair Pay Act, the National Labor
Relations Act, the Family and Medical Leave Act, the Employee Retirement Income
Security Act of 1974, COBRA, the Worker Adjustment and Retraining Notification
Act, the Massachusetts Fair Employment Practices Statute, the Massachusetts
Equal Rights Act, the Massachusetts Civil Rights Act, the Massachusetts Privacy
Statute, the Massachusetts Sexual Harassment Statute, the Massachusetts Wage
Act, the Massachusetts Minimum Fair Wages Act, the Massachusetts Equal Pay Act,
and any similar Massachusetts or other state or federal statute, regulation or
executive order (as amended) relating to or other terms and conditions of
employment. Please note that this section specifically includes a waiver and
release of Claims regarding payments or amounts covered by the Massachusetts
Wage Act or the Massachusetts Minimum Fair Wages Act, including hourly wages,
salary, overtime, minimum wages, commissions, vacation pay, holiday pay, sick
leave pay, dismissal pay, bonus pay or severance pay; (ii) Claims under any
Massachusetts or other state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence or
any claim to attorneys’ fees under any applicable statute or common law theory
of recovery; and (iii) any other Claim arising under other state or federal law.

 

(b)           Release Limitations; Participation in Agency Proceedings.
Notwithstanding the foregoing, this section does not: (i) release Company from
any obligation expressly set forth in this Agreement; (ii) waive or release any
legal claims which Executive may not waive or release by law, including
obligations under workers’ compensation laws; (iii) prohibit Executive from
challenging the validity of this release under federal law; (iv) prohibit
Executive from filing a charge or complaint of employment-related discrimination
with the Equal Employment Opportunity Commission (“EEOC”) or similar state
agency, or from participating in any investigation or proceeding conducted by
the EEOC or similar state agency, or from responding to a request for
information or documents (or providing information or documents) to the EEOC or
similar state agency; or (v) limit Executive’s ability to communicate with any
government agencies or otherwise participate in any investigation or proceeding
that may be conducted by any government agency, including providing documents or
other information, without notice to Company, or

 

 

--------------------------------------------------------------------------------

11



For purposes of this section, “Company” means Albireo Pharma, Inc. and its
divisions, affiliates, parents, subsidiaries and related entities, and its and
their owners, shareholders, partners, directors, officers, employees, trustees,
agents, successors and assigns.





2

--------------------------------------------------------------------------------

 



 

limit Executive’s right to receive an award for information provided to any
government agencies. Executive’s waiver and release, however,  are intended to
be a complete bar to any recovery or personal benefit by or to Executive with
respect to any claim (except those which cannot be released under la w),
 including those raised through a charge with the EEOC. Accordingly ,  nothing
in this section shall be deemed to limit Company’s right to seek immediate
dismissal of such charge or complaint on the basis that Executive’s signing of
this Agreement constitutes a full release of any individual rights under the
federal discrimination laws, or to seek restitution to the extent permitted by
law of the economic benefits provided to Executive under this Agreement in the
event Executive’s successfully challenge the validity of this  release and
prevail in any claim under the federal discrimination laws.

 

(c)            Acknowledgement. Executive acknowledges and agrees that, but for
providing this waiver and release, Executive would not be receiving the
Severance Bonus provided to Executive under the terms of this Agreement.

 

4.             ADEA/OWBPA Review and Revocation Period. Executive and Company
acknowledge that Executive has specific rights under the Age Discrimination in
Employment Act (“ADEA’’) and the Older Workers Benefit Protection Act (the
“OWBPA”) ,  which prohibit discrimination on the basis of age. It is Company’s
desire and intent to make certain that Executive fully understands the
provisions and effects of this Agreement,  which includes a release of claims
under the ADEA and OWBPA. To that end, Executive has been encouraged and given
the opportunity to consult with legal counsel for the purpose of reviewing the
terms of this Agreement. Consistent with the provisions of the ADEA and OWBPA,
 Company also is providing Executive with twenty one (21) days from the
Separation Date in which to consider and accept the terms of this Agreement by
signing below and returning it to Jason Duncan,  General Counsel,  Albireo
Pharma, Inc.,  10 Post Office Square,  Suite 502 South, Boston, MA 02109.
 Executive may rescind Executive’s assent to this Agreement if, within seven (7)
days after Executive signs this Agreement, Executive delivers by hand or send by
mail (certified, return receipt and postmarked within such seven-day period) a
notice of rescission to Jason Dun can,  General Counsel, at the above-referenced
address.

 

5.             Material Breach. A breach of any of Sections 4, 5, 6, 7 or 8 of
this Agreement shall constitute a material breach of this Agreement and,  in
addition to any other legal or equitable remedy available to Company,  shall
entitle Company to recover the Severance Bonus paid to Executive hereunder.

 

6.             Successors and Assigns. This Agreement is personal to Executive
and shall not be assignable by Executive. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives. Company may
assign this Agreement without the consent of Executive. This Agreement shall
inure to the benefit of and be binding upon Company and its successors and
assigns.

 

7.             Code Section 409A. Both Executive and Company intend this
Agreement to be in compliance with Section 409A of the Internal Revenue Code of
1986 (as amended). Executive acknowledges and agrees,  however, that Company
does not guarantee the tax treatment or tax consequences associated with any
payment or benefit arising under this Agreement,  including, without limitation,
 to consequences related to Code Section 409A. In the event any payments or
benefits are deemed by the IRS to be non-compliant, this Agreement, at
Executive’s option, shall be modified to the extent practicable, so as to make
it compliant by altering the payments or benefits, or the timing of their
receipt, provided that no such modification shall increase Company’s obligations
hereunder.

 





3

--------------------------------------------------------------------------------

 



 

12.            Miscellaneous.

 

(a)            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, without
reference to principles of conflict of laws.

 

(b)            Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

(c)            Amendments. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(d)            Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Executive:

Paresh N. Soni, M.D., Ph.D

 

148 Long Wharf Drive

 

Mystic, CT 06355

 

 

If to

Albireo Pharma, Inc.

Company:

10 Post Office Square

 

Suite 502 South

 

Boston, MA 02109

 

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(e)            Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(f)            Withholding. Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

(g)            Waivers. Executive’s or Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.

 

(h)            Entire Agreement. This Agreement and the agreements and/or the
agreement sections explicitly referenced as surviving herein (including Sections
7, 8 and 9 of the Employment Agreement), contain the entire agreement between
Company and Executive with respect to the subject matter hereof and, from and
after the Effective Date, shall supersede any other agreement between the
parties with respect to the subject matter hereof.

 

(j)            Counterparts; Scanned Signatures. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become a binding agreement when one or more counterparts
have been signed by each party and delivered to the other party.

 





4

--------------------------------------------------------------------------------

 



 

A counterpart executed and delivered by PDF or facsimile shall be sufficient for
the Agreement to become effective.

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’  s hand and, pursuant
to the authorization from the Board,  Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.

 

 

PARESH N. SONI, M.D.

ALBIREO PHARMA,  INC.

 

 

 

By:

 

 

Signed Name:

Name:

 

 

 

 

 

 

Printed Name:

Title:

 

5

--------------------------------------------------------------------------------